 Case 1:17-cv-00335-GJQ-RSK ECF No. 59 filed 10/17/18 PageID.561 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

KAREN SAUNDERS,                                   )
                                                  )
                        Plaintiff,                )     Case No. 1:17-cv-00335
                                                  )
        v.                                        )
                                                  )
DYCK O’NEAL, INC.,                                )     Hon. Judge Gordon J. Quist
                                                  )     Hon. Mag. Judge Ray Kent
                        Defendant.                )

                   PLAINTIFF’S MOTION TO FILE RESPONSE TO
                MOTION FOR INTERLOCUTORY APPEAL UNDER SEAL

        Plaintiff Karen Saunders, by and through her attorneys, respectfully moves this Court for

leave to file Plaintiff’s response to Defendant’s Motion for Reconsideration of Opinion and

Order Denying Summary Judgment or, Alternatively, for Certification of Controlling Issues of

Law for Interlocutory Appeal under seal, pursuant to the Agreed Confidentiality Order in this

action and Local Rule 10.6, and with appropriate public redactions. In support of this motion,

Plaintiff states as follows:

        1.      Plaintiff is filing her response in opposition to Defendant Dyck O’Neal, Inc.’s

(“DONI”) Motion for Reconsideration of Opinion and Order Denying Summary Judgment or,

Alternatively, for Certification of Controlling Issues of Law for Interlocutory Appeal in this

matter, Dkt. No. 55. Her response includes direct references to the deposition testimony of Paul

Gies, an employee of Defendant’s vendor, which has been designated as confidential under the

Agreed Confidentiality Order.

        2.      Given the confidential designation of the deposition testimony, Plaintiff

respectfully seeks leave to file her brief under seal, with appropriate public redactions.

        3.      The Agreed Confidentiality Order provides that “[a]ny party wishing to file a
 Case 1:17-cv-00335-GJQ-RSK ECF No. 59 filed 10/17/18 PageID.562 Page 2 of 3



document designated as Confidential Information in connection with a motion, brief or other

submission to the Court must comply with L.R. 10.6.” Dkt. No. 13 ¶ 7. Pursuant to Local Rule

10.6(b), Plaintiff is filing a provisionally sealed version of her brief and exhibits with the instant

motion for leave to seal such materials.

       4.      The Court previously permitted such matter to be filed under seal, without

opposition from Defendant. Dkt. 39.

       WHEREFORE, Plaintiff Saunders respectfully requests leave to file Plaintiff’s response

to DONI’s Motion for Reconsideration of Opinion and Order Denying Summary Judgment or,

Alternatively, for Certification of Controlling Issues of Law for Interlocutory Appeal under seal,

as submitted concurrently herewith.


Dated: October 17, 2018                                Respectfully submitted,

                                                       KAREN SAUNDERS

                                                       By: s/ Alexander H. Burke

Alexander H. Burke
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
Facsimile: (312) 729-5289
aburke@burkelawllc.com

Larry P. Smith
David Marco
SMITHMARCO, P.C.
55 W Monroe St., Suite 1200
Chicago, IL 60603
Telephone: (888) 822-1777
Facsimile: (888) 418-1277
lsmith@smithmarco.com
dmarco@smithmarco.com

Counsel for Plaintiff

                                                   2
 Case 1:17-cv-00335-GJQ-RSK ECF No. 59 filed 10/17/18 PageID.563 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 17, 2018, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                              s/ Alexander H. Burke




                                                 3
